Citation Nr: 1242409	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right elbow, to include painful motion and a symptomatic scar.  

3.  Entitlement to a disability rating in excess of 10 percent for right sural nerve neuropathy secondary to a shrapnel wound of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury with headaches.  

5.  Entitlement to a temporary total rating for convalescence purposes following treatment of a service-connected disability.  



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to August 1992 and January 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In July 2011, the Veteran testified before a Decision Review Officer seated at the RO.  A written transcript of this hearing has been added to the claims file.  

In a July 2012 rating decision, the Veteran was awarded a temporary total rating, effective October 30, 2009, to December 31, 2009, for convalescence purposes following treatment of a service-connected disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the Veteran has not withdrawn this issue, the issue of entitlement to a temporary total rating remains in appellate status.  


FINDINGS OF FACT

1.  In July 2011 and November 2012 written statements, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issues of entitlement to increased ratings for PTSD, residuals of a shell fragment wound to the right elbow, and a traumatic brain injury is requested.  

2.  The Veteran's right sural nerve neuropathy secondary to a shrapnel wound of the right lower extremity is characterized by pain and numbness of the right foot and ankle, without significant loss of strength, sensation, or range of motion, and results in no more than moderate impairment.  

3.  The Veteran's surgical scars of the right lower extremity are characterized by tenderness. 

4.  Right sural nerve surgery in October 2009 did not result in severe post-operative residuals that necessitated convalescence beyond December 31, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to increased ratings for PTSD, residuals of a shell fragment wound to the right elbow, and a traumatic brain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  A disability rating in excess of 10 percent is not warranted for the Veteran's right sural nerve neuropathy secondary to a shrapnel wound of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8525 (2012).  

3.  A separate disability rating of 10 percent is warranted for surgical scars of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2012).

4.  The criteria for extension of a temporary total rating beyond December 31, 2009, for convalescence following right sural nerve surgery in October 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In November 2009 and August 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the various adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in September 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew, in a July 2011 written statement, the issue of entitlement to an increased rating for a traumatic brain injury with headaches.  In a subsequent November 2012 email notification, the appellant, through his representative, withdrew the issues of entitlement to increased ratings for PTSD and for residuals of a shell fragment wound to the right elbow.  As the appellant has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and it is dismissed.  

III.  Increased rating-Right sural neuropathy

The Veteran seeks a disability rating in excess of 10 percent for his right sural nerve neuropathy.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

As noted in the introduction, the Veteran has been granted a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence purposes following an October 2009 surgery for this disability.  The issue of entitlement to an additional temporary total rating is on appeal and will be considered below.  

The Veteran has been awarded a 10 percent disability rating for his right sural nerve neuropathy.  This award has been granted under Diagnostic Code 8599-8525.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 8525 concerns impairment of the posterior tibial nerve.  Under this Code, for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired, a 30 percent disability rating is warranted.  Incomplete paralysis resulting in severe impairment warrants a 20 percent disability rating, and moderate or mild impairment warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 5825.  

Upon receipt of his increased rating claim, the Veteran was afforded a September 2010 VA neurological examination.  His injury was noted to have resulted from a mortar attack in 2006 while serving in Afghanistan.  He sustained shell fragment wounds to his right lower extremity, and was immediately taken to a military hospital for treatment.  Current symptoms included pain, weakness, numbness, and some limitation of motion of the right foot and ankle.  He was also unable to drive for extended periods of time due to numbness in his right foot.  On objective evaluation, the Veteran's right foot and ankle displayed mild swelling over the right metatarsal region, along with mild tenderness over the Achilles region.  Posterior tibial and dorsal pedis pulses were 2+ bilaterally.  Sensation was intact to pinprick, with some pain reported on palpation of the lateral right ankle and foot.  Strength was 5/5 bilaterally, and deep tendon reflexes were 1-2+ at the knees and ankles.  Range of motion testing of the right foot indicated dorsiflexion to 20 degrees, with pain at 20 degrees, and plantar flexion to 35 degrees, with pain at 35 degrees.  Repetitive motion did not result in any additional limitation of motion, nor did such factors as pain, pain on use, fatigability, weakness, or incoordination result in additional limitation of motion.  Also observed were a 6cm linear scar, mildly tender and slightly hyperpigmented, over the right lateral malleolus and a 7cm inverted-J shaped scar, tender and hyperpigmented, over the right lower calf.  May 2009 X-rays of the right ankle were reviewed, and these were negative for any fracture, dislocation, bone lesion, or significant degenerative changes.  The final impression was of right sural nerve neuropathy, status post right Achilles tendon debridement and repair surgery, resulting in moderate to severe functional impairment.  

At a July 2011 personal hearing, the Veteran stated that his right ankle and foot injury resulted in numbness and pain in the right lower extremity.  His pain and numbness worsened with driving, such that he could not drive for extended periods of time.  His pain also caused him to awaken at night on occasion.  His pain was chiefly around the area of his surgical scars of the lower extremities.  

Most recently, the Veteran was afforded a September 2011 VA neurological examination.  He described his pain and paresthesias of the right lower extremity as moderate, and his intermittent numbness as severe.  He used a foot brace on a regular basis to aid his ambulation.  The Veteran also used medication to treat his pain.  On objective evaluation, muscle strength of the right ankle was 4/5 with plantar flexion, and 3/5 with dorsiflexion.  Deep tendon reflexes were 2+ at the right knee and ankle, but sensation was decreased in the right foot.  No tropic changes were visible in the skin of the right lower extremity.  The Veteran used a brace and orthotic device for his right ankle and foot, but did not display a gait abnormality.  Evaluation of the right sciatic nerve indicated mild incomplete paralysis, and the right internal popliteal nerve also displayed mild impairment.  The posterior popliteal nerve displayed moderate impairment.  An October 2011 EMG study confirmed right sural nerve neuropathy.  

Also of record is a June 2010 private neurological consultation report.  Reported symptoms included a throbbing/tingling pain in the lower Achilles region, and allodynia at night over the lateral right foot and ankle.  Occasional tingling in the toes was also reported.  The Veteran was using medication for his pain.  On physical evaluation, he was able to ambulate well without assistance devices, and could also heel and toe walk.  Strength and sensation were within normal limits in the lower extremities, with the exception of some allodynia in the lateral right ankle and foot.  Mild tenderness was also present in this region.  Deep tendon reflexes were 1-2+ at the knees and ankles bilaterally, and Babinski's sign was downgoing bilaterally.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for the Veteran's right sural nerve neuropathy.  While the evidence of record suggests moderate impairment resulting from his injury to the right sural nerve, such a level of impairment does not warrant a disability rating in excess of 10 percent under Diagnostic Code 8525.  The Board does not find that the Veteran exhibits severe impairment of the nerves of the right ankle and foot, as he is able to walk on his right leg unaided, and has only mildly diminished sensation of the leg.  The September 2011 VA examination report indicated that while the Veteran used a right foot brace, he did not require this aid for ambulation.  Additionally, while the September 2010 VA examination report indicated the Veteran's neuropathy could result in moderate to severe impairment, the Board again notes that the Veteran is able to walk unaided, operate an automobile, and perform all other tasks of daily living without significant physical impairment.  The private and VA examination reports otherwise indicate that his strength and reflexes of the right lower extremity were essentially normal, and his chief symptomatology was pain and numbness, with no more than mild to moderate functional impairment.  The most recent evaluation of record characterized his right sciatic and right internal popliteal nerve impairment as mild for both.  Based on these findings, the Board concludes that the preponderance of the evidence is against a finding of severe impairment of the right ankle and foot, for which a 30 percent disability rating would be warranted.  As the Veteran has not displayed a level of impairment in excess of mild to moderate, a staged rating is also not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

The Board has also considered entitlement to an increased rating under other pertinent diagnostic criteria.  Because the Veteran does not have, however, limitation of motion of the right ankle or foot to a compensable degree, evaluation of his disability under other criteria would not result in a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board acknowledges that the Veteran, despite being a layperson, is competent to describe his observable symptomatology, such as joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not, however, find such assertions to carry more probative weight as compared to the various VA and private clinical findings discussed above.  To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current rating for his right sural nerve neuropathy, the Board finds the objective clinical findings and the medical examiners' conclusions to be more probative than the Veteran's contentions regarding the state of his neurological disability.  Thus, based on these clinical findings, a disability rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.7.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his surgical scars of the right leg.  According to the September 2010 VA examination report, his scars of the right leg result in some tenderness and hyperpigmentation of the affected region.  Likewise, he testified at his personal hearing that he experiences pain around his scars of the right lower extremity.  On this basis, the award of a separate disability rating of 10 percent for his painful surgical scars of the right lower extremity is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; Esteban, 6 Vet. App. at 261-62.  A disability rating in excess of 10 percent is not warranted for the Veteran's surgical scars, as they do not, according to the evidence of record, consist of more than two scars, and do not result in additional impairment of the underlying area not already compensated.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is currently employed, and has not required extended hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right sural nerve neuropathy.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV.  Temporary total rating

The Veteran seeks a temporary total rating pursuant to 38 C.F.R. § 4.30 following treatment of his service-connected right sural nerve neuropathy.  A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

In the present case, the Veteran has been granted service connection for right sural nerve neuropathy of the right lower extremity, secondary to a shrapnel wound to that extremity.  As noted above in the introduction, he has also been awarded a temporary total rating effective October 30, 2009, to December 31, 2009, for convalescence purposes following treatment of this service-connected disability.  In support of his claim, the Veteran has submitted VA treatment records confirming that on October 30, 2009, he underwent a right lower extremity sural nerve neuroma excision and neurolysis, with transposition of the sural nerve.  This operation was without complications, and he was discharged to his home shortly thereafter to be followed on an outpatient basis.  Post-operative clinical records indicate a normal recovery with the Veteran soon returning to his prior activities.  A November 2009 clinical notation indicated he had little to no pain, and his strength and gait were both normal.  By December 2009, he was ambulatory, but reported redness, swelling, and pain at the surgery site.  An infection was suspected, and he was given medication.  Subsequent December 2009 and January 2010 clinical records indicate his infection resolved without further complications, and he continued to exhibit improved strength and mobility of the right lower extremity.  

The Veteran also submitted a September 2010 statement from his treating physician at the VA, J.R., M.D.  In his statement, Dr. R. stated that generally, convalescence following surgery such as that experienced by the Veteran in October 2009 requires approximately 30 days.  On this basis the Veteran claims additional 38 C.F.R. § 4.30 benefits.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of additional 38 C.F.R. § 4.30 benefits.  Simply stated, the requirements of 38 C.F.R. § 4.30 are not met at this time for the award of additional benefits.  The record does not indicate that the Veteran required, following his October 2009 surgery, either surgery or therapeutic immobilization of the spine, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches beyond January 1, 2010.  38 C.F.R. § 4.30(a)(1)-(3).  Although the Veteran has provided a written statement from his VA physician indicating 30 days of convalescence were required following his surgery, the Board notes that such a period has already been awarded him, as already discussed above.  Furthermore, VA clinical records indicate that by January 2010, the Veteran's post-operative infection had resolved, and he was ambulatory on his right lower extremity.  Inasmuch as the Veteran contends additional convalescence was required, the Board does not find these assertions to be as probative as the other medical evidence of record, as the remainder of the record suggests he had mobility during this period.  Therefore, additional 38 C.F.R. § 4.30 benefits are not warranted, and the appeal must be denied.  


ORDER

The appeal as to the issues of entitlement to increased ratings for PTSD, for residuals of a shell fragment wound to the right elbow, and for a traumatic brain injury is dismissed.  

A disability rating in excess of 10 percent for right sural nerve neuropathy secondary to a shrapnel wound of the right lower extremity is denied.  

A separate disability rating of 10 percent and no higher for surgical scars of the right lower extremity is granted.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 beyond December 31, 2009, for convalescence purposes following right sural nerve surgery is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


